Exhibit 10.10
REALPAGE, INC. EMPLOYMENT AGREEMENT
409A ADDENDUM
This Employment Agreement 409A Addendum (the “409A Addendum”) is entered into by
and between RealPage, Inc. (the “Company”), and Jason Lindwall (the “Executive”)
effective as of the date last set forth below.
WHEREAS, the Company and Executive have previously entered into an employment
agreement, as amended through the date hereof (the “Employment Agreement”).
WHEREAS, the Company and Executive desire to ensure that the terms of the
Employment Agreement comply with the requirements of Section 409A of the
Internal Revenue Code and the regulations and other guidance issued thereunder
(“Section 409A”) to avoid adverse tax consequences to the Executive.
NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein, the parties agree as follows:
1. Section 409A Requirements. This 409A Addendum supplements and amends the
Employment Agreement and is intended to comply with the provisions of
Section 409A, to the extent applicable to payments under the Employment
Agreement. If the provisions of this 409A Addendum are inconsistent with the
Employment Agreement, the terms of this 409A Addendum will govern.
2. Delayed Payment Rules for Specified Employees. If Executive is a “specified
employee” of the Company (or any successor entity thereto) within the meaning of
Section 409A on the date of Executive’s termination (other than a termination
due to death), then the severance payable to Executive, if any, under the
Employment Agreement, when considered together with any other severance payments
or separation benefits that are considered deferred compensation under
Section 409A (together the “Deferred Compensation Separation Payments”) that are
payable within the first six (6) months following Executive’s termination of
employment, shall be delayed until the first payroll date that occurs on or
after the date that is six (6) months and one (1) day after the date of the
termination, when they shall be paid in full arrears. All subsequent Deferred
Compensation Separation Payments, if any, shall be paid in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following termination but prior to the
six (6) month anniversary thereof, any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Employment Agreement is intended to
constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).
3. Separation from Service. No Deferred Compensation Separation Payments that
become payable under the Employment Agreement by reason of Executive’s
termination of employment with the Company (or any successor entity thereto)
will be made unless such termination of employment constitutes a “separation
from service” within the meaning of Section 409A.

 

 



--------------------------------------------------------------------------------



 



4. Application of 409A Rules. Each payment under the Employment Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations. Any amounts paid under the Employment Agreement
that either (i) satisfy the requirements of the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations, or (ii) qualify as
a payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations not in excess of the
Section 409A Limit, shall not constitute Deferred Compensation Separation
Payments. “Section 409A Limit” will mean the lesser of two (2) times:
(A) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1); or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.
5. Taxable Reimbursements; In-Kind Benefits. Any taxable reimbursements and
taxable in-kind benefits provided in the Employment Agreement that are subject
to Section 409A are intended to comply with the requirements of Treasury
Regulation Section 1.409A-3(i)(1)(iv) and the following payment rules shall
apply: (i) the amount of any such expense reimbursement or in-kind benefit
provided during a taxable year of the Executive shall not affect any expenses
eligible for reimbursement in any other taxable year; (ii) the reimbursement of
an eligible expense shall be made no later than the last day of the Executive’s
taxable year that immediately follows the taxable year in which the expense was
incurred; and (iii) the right to any such reimbursement shall not be subject to
liquidation or exchange for another benefit or payment
6. Payments Conditioned on Release of Claims. To the extent any Deferred
Compensation Separation Payments are conditioned on execution of a release of
claims and such release could become effective in the calendar year following
the calendar year in which Executive separates from service, the severance
payments will be paid (or commence payment), beginning on the latest of (i) the
first payroll period in the year following the Executive’s separation from
service or (ii) the date the release becomes effective and irrevocable, or
(iii) the minimum extent the payments must be delayed because Executive is a
“specified employee.”
6. Construction. The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided in the Employment Agreement will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned parties have caused this 409A Addendum to be
executed as of the last date set forth below.

             
EXECUTIVE
      REALPAGE, INC.    
 
           
 
Signature
     
 
Signature    
 
           
/s/ Jason Lindwall
 
Jason Lindwall
      /s/ Stephen T. Winn
 
Stephen T. Winn    
 
           
November 5, 2010
 
Date
      November 5, 2010
 
Date    

(Signature page to 409A Addendum)

 

 